Pee Coeiam :
The Court of ¡Appeals reversed a judgment in the plaintiffs favor, with costs to abide the event.
The plaintiff, upon the second trial, having again prevailed, seeks to tax against the defendant the costs of the reversal. This he cannot dp. These costs were not awarded to him, but to the defendant, in case of the latter’s success upon the new trial. The following authorities are decisive of this question: Howell v. Van Siclen, 8 Hun, 524; affirmed, 70 N. Y., 595; Union Trust Co. v. Whiton, 17 Hun, 593; appeal to Court of Appeals dismissed, 78 N. Y., 491.
The orders appealed from should be affirmed, with $10 costs, and the disbursements of the appeal.
Present — Davis, P. 3., Beady and Baeeett, JJ.
Order affirmed, with $10 costs, and disbursements.